sD

oe

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:16-cv-00652-MMD-CBC Document 109 Filed 10/01/19 Page 1 of 3

AARON D. FORD
Attorney General

CHARLES H. ODGERS, Bar No. 8596
Deputy Attorney General

State of Nevada

Public Safety Division

100 N. Carson Street

Carson City, NV 89701-4717

Tel: (775) 684-1261

E-mail: codgers@ag.nv.gov

Attorneys for Defendants
James Donnelly

UNITED shlres DISTRICT COURT

DISTRICT OF NEVADA

RENARD T, POLK,

Plaintiff,
VS.
TARA CARPENTER, et al.,

Defendants.

Case No. 3:16-cv-00652-MMD-VPC

MOTION FOR ENLARGEMENT OF TIME
FOR DEFENDANT TO FILE HIS REPLY TO
PLAINTIFF’S OPPOSITION TO MOTION
TO DISMISS RONALD WALDO (ECF NO.
101)

 

Defendant, James Donnelly, by an

d through counsel, Aaron D, Ford, Attorney General of the

State of Nevada, and Charles H. Odgers, Deputy Attorney General, hereby move this Court for an order

enlarging the time to file his reply to Plaintiff's Opposition to Motion to Dismiss Ronald Waldo (ECF

No. 101). This Motion is made pursuant to Federal Rule of Civil Procedure (“Fed. R. Civ. Proc.”) 6(b)

and is based upon the following Points " Authorities and all pleadings and papers on file herein. This

Motion is made in good faith and not for t
MEMORANDUM
I. NATURE OF MOTION

e purposes of undue delay.

OF POINTS AND AUTHORITIES

 

The Defendants submit there is good cause to enlarge the time for Defendant to file his reply to

Plaintiff's Opposition to Dismiss Ronald Waldo (EFC No. 101).

Il. ARGUMENT

Fed. R. Civ. P. 6(b) grants this Cot

to be done. Fed. R. Civ. P. 6(b)(1)(b) prov

irt discretion to enlarge the period of time in which an act is

ides in pertinent part:

1

 

 
CO sO NN

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:16-cv-00652-MMD-CBC Document 109 Filed 10/01/19 Page 2 of 3

When by these rules .. . or by order of court an act is required or allowed
to be done at or within a specified time, the court for good cause extend
the time on motion made after the time has expired if the party failed to
act because of excusable neglect.

The time for Defendants to respond to the Plaintiff's opposition has expired. The request for
enlargement is timely because defense co nsel has recently been given numerous new cases and/or
transferred cases from attorneys that have left the office. Defense Counsel has been diligent in
preparing responses and other pleadings jn: this and other cases. This Reply was drafted by the
undersigned on September 18, 2019 in its entirety. However, it appears that it was never sent to
counsel’s secretary to file. It is the sole responsibility of counsel. In preparing other briefing in this
case, it became apparent that an error had o¢curred and counsel learned today that in fact counsel did
not send the brief to be filed. Attached for the Court’s review is the Reply Brief for which this motion
is based and Counsel respectfully requests this Court grant this motion.

This request for enlargement of time is made in good faith and not for the purpose of delay.
nM. CONCLUSION :

Based on the foregoing the Defendant respectfully submits that the Court should grant the
Defendants’ motion and enter an Order enlarging the time to file the attached Reply Brief.

DATED this Ist day of October, 2019.

AARON D. FORD
Attorney Genera

 

By:
CHARLES H. ODGERS, Bar No. 8596
Deputy Attorney General
Attorneys for Defendant

|

 

IT IS SO ORDERED.

 

 

 
 

 

Case 3:16-cv-00652-MMD-CBC Document 109 Filed 10/01/19 Page 3 of 3

|
CERTIFICATE OF SERVICE

I certify that 1 am an employee of the Office of the Attorney General, State of Nevada, and that

on this 1st day of October, 2019, I caused ta be served electronically via the CM/ECF, the foregoing,

MOTION FOR ENLARGEMENT OF TIME FOR DEFENDANT TO FILE HIS REPLY TO

PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS RONALD WALDO (ECF NO. 101),

to the following:

Ely State Prison
P.O. Box 1989

i
Renard T. Polk, #72439
Fly, NV 89301 |

\ }
‘ Py !
VU “ee : f Lop AS

An employee of the ——~
Office of the Attorney General

 

 

 
 
 

EXHIBIT A

 

Reply to Plaintiffs
Opposition to Defendants’

Motion to Dismiss Ronald
Waldo

 

 

 

 

 

 

 

EXHIBIT A
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:16-cv-00652-MMD-CBC Doc ment 109-1 Filed 10/01/19 Page 2 of 10

AARON D. FORD
Attorney General
CHARLES H. ODGERS, Bar No. 8596
Deputy Attorney General
State of Nevada
Public Safety Division
100 N. Carson Street
Carson City, NV 89701-4717
Tel: (775) 684-1259
E-mail: codgers@ag.nv.gov
Attorneys for Defendant
James Donnelly

UNITED STATES DISTRICT COURT

 

DIST

RENARD T. POLK,
Plaintiff,

VS.

 

TARA CARPENTER, et al.,

Defendants.

ICT OF NEVADA

Case No. 3:16-cv-00652-MMD-CBC

REPLY TO PLAINTIFF’S OPPOSITION TO
DEFENDANT’S MOTION TO DISMISS
RONALD WALDO (ECE NO. 101)

 

Defendant, James Donnelly, by and t
State of Nevada, and Charles H. Odgers, Dep

hrough counsel, Aaron D. Ford, Attorney General of the

 

uty Attorney General, hereby files this Reply to Plaintiff's

Opposition to Defendant’s Motion to Dismiss Ronald Waldo (ECF No. 101) for failure to serve

pursuant to Fed. R. Civ. P. 4(m). This reply is made and based on the attached Memorandum of Points

and Authorities.

MEMORANDUM OF POINTS AND AUTHORITIES

I. LEGAL ARGUMENT

A. THE OFFICE OF THE AT’ ORNEY GENERAL IS NOT THE ATTORNEY OF

 

RECORD FOR MR. W

O AND THE ATTORNEY GENERAL’S OFFICE

HAS NOT MADE A GENERAL APPEARANCE ON BEHALF OF MR. WALDO.
Plaintiff alleges the undersigned represents Mr. Waldo. ECF No. 101, p. 1, Il. 22-28. To be

clear, the undersigned has not entered a general appearance on behalf of Mr. Waldo, nor is the Office of

the Attorney General providing legal services

for an unserved party. Fed. R. Civ. P. 4(m) provides:

If a defendant is not served within 90 days after the complaint is filed, the court — on
motion or on its own after notice to the plaintiff — must dismiss the action without
prejudice against that defendant or order that service be made within a specific time.

l

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:16-cv-00652-MMD-CBC Document 109-1 Filed 10/01/19 Page 3 of 10

In preparation to take a matter to trial, it is common to dismiss unserved parties. In this case,

Plaintiff's Motion for Default required a response by Defendant Donnelly. See LR7-2(d)(“[...] The

failure of an opposing party to file points

under Fed. R. Civ. P, 56 or a motion for

and authorities in response to any motion, except a motion

attorney’s fees, constitutes a consent to the granting of the

motion.”) The undersigned filed the opposition and filed the motion to dismiss Mr. Waldo because

Plaintiff failed to provide proof of service

supra. This does not make the undersigned,

Mr. Waldo.
B. DEFENDANT DONNELL
Plaintiff next asserts that Defendant

101, p. 2, Il. 4-7. Besides having no basis i

provision supporting his proposition.

“commercial registered agent”, which has

As such his citation to and reliance upon NRS

Cc,
TO TAKE JUDICIAL NO

of the summons and complaint. See Fed. R. Civ. P. 4(m)

Mr, Waldo’s attorney, nor is the undersigned representing

Y\IS NOT MR. WALDO’S PRINCIPAL.

Donnelly is acting as the principal for Mr. Waldo. ECF No.
n truth or fact, Plaintiff fails to cite any case law or statutory
Rather, Plaintiff cites to NRS 77.40, which defines a
na

applicability to the argument being pursued by Plaintiff.

77.40 is misplaced at best.

 

LEGAL ARGUMENTS ARE NOT HEARSAY AND THE COURT IS ENTITLED

TICE OF FILINGS IN THIS CASE.

Plaintiff's next argument is the Court cannot accept legal arguments from counsel as it

constitutes hearsay. ECF No. 101, p. 2, Il.
the record of documents filed in this case, i

Waldo, is hearsay. Jd.

The Court may take judicial notice of documents filed within a case.

EVIDENCE 201 provides, “[t]he court maj
dispute because it is generally known withi

and readily determined from sources whos

13-28, p. 3, IL. 9. Plaintiff seems to assert that relying upon

ncluding the return of service showing inability to serve Mr.

FEDERAL RULES OF
y judicially notice a fact that is not subject to reasonable

n the trial court’s territorial jurisdiction; or can be accurately

 

$ accuracy cannot reasonably be questioned.” The corollary

to that is the absence of documents filed ina case supports the proposition that they have not been filed.

Defendant relied upon the U.S. Marshal’s Summons Return to support his claim that Mr. Waldo was

not served. Unless Plaintiff is questioning the U.S. Marshal Service integrity, Defendant asserts this

: : | .
source of information cannot be reasonably questioned.

2

 
Co NS BH ww Bf

‘oO

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:16-cv-00652-MMD-CBC Doc ment 109-1 Filed 10/01/19 Page 4 of 10

Importantly, Plaintiff fails to establish he received consent to service by other means. See Fed.
R. Civ. P. 5(b)(2)(E). “A paper is served under this rule by: [...] sending it to a registered user by filing
it with the court’s electronic-filing system or sending it by other electronic means that the person
consented to in writing-in either of which events service is complete upon filing or sending, but is not
effective if the filer or sender learns that it did not reach the person served”). Jd. (emphasis added).

The Court may take judicial notice there is no filing of a written consent to be served by
electronic means filed with the Court’s electronic-filing system. The Court may also take note of the
lack of a copy of a writing, signed by Mr| Waldo to support Plaintiff's “declaration” that Mr. Waldo
consented to be “served with a copy of the summons and complaint through telecommunicated (sic)
means, or otherwise on April 4, 2018 @ 2:20 pm” as claimed in his Motion for Default. See ECF No.
94, p. 2, Il. 3-6. Fed. R. Civ. P. 4()(1) requires proof of service to be made to the court, except service

by the U.S. Marshal, and the proof must be by the server’s affidavit. Jd. The Court is invited to take

 

judicial notice there is no evidence filed with the Court to prove service upon Mr. Waldo on April 4,
2018 at 2:20 pm. The Court may likewise take judicial notice of the lack of any motion filed by
Plaintiff and approved by the Court to provide served by other means. Fed. R. Civ. P. 5(b)(2)(F).

These are not hearsay statements, they are facts supporting the legal analysis in the motion, facts
which the FRE 201 specifically authorizes and invites this Court to take notice of. These are not
presumptions, these are the documents on file with the Court as required to prove the Court has
jurisdiction to enter Default against Mr./ Waldo. Federal courts lack personal jurisdiction over a
defendant unless the defendant has been! properly served in accordance with Rule 4. Crowley v.
Bannister, 734 F.3d 967, 974-75 (9th Cir. 2013), The burden in on the Plaintiff to prove service and he
fails to meet that burden. |
|

This Court cannot enter Default against Mr. Waldo, because the Court does not have personal

jurisdiction over Mr. Waldo.

 

/Tf
fil
fff
MT]

 
ao ns NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:16-cv-00652-MMD-CBC Document 109-1 Filed 10/01/19 Page 5 of 10

D. THE MOTION FOR SUMMARY JUDGMENT WAS A RULE 12(b)(6) MOTION
AND THE ATTORNEY GENERAL’S OFFICE HAD THE OBLIGATION TO
FILE THE RULE 12(b)(6) MOTION BEFORE FILING AN ANSWER.

Plaintiff's next claim is Mr. Waldo’s “appearance has been generally had through ‘consent[ing]’
to the Attorney General’s legal representation following an unsuccessful summary judgment and
subsequent answer to the complaint.” ECF No. 101, p. 3, Il. 10-16.

On November 5, 2017, the Court dntered an order requiring the Attorney General’s Office to
advise the Court within 21 days of whether it will enter a limited notice of appearance on behalf of the
Defendants for the purpose of settlement. ECF No. 17, p. 3, ll. 5-9. The Court noted “[n]o defenses or
objections, including lack of service, shall be waived as a result of the filing of the limited notice of

appearance.” Id.

Pursuant to that Order on December 5, 2017 the Attorney General’s Office, filed its Notice of

  
  
 
 

Limited Appearance. ECF No. 18. The case went through the Court-Ordered mediation on February
13, 2018. Mediation failed to resolve the case. ECF No. 23. On February 15, 2018 the Court entered
an Order requiring the Attorney General’s Office be served with the complaint (ECF No. 16) but
cautioned this was not an acceptance of se: ide. ECF No. 25, p. 2, ll. 13-16.

The February 15, 2018 Order also required the Attorney General’s Office to file a notice of
acceptance of service advising the Court and the Plaintiff for which defendant(s) the Attorney General’s
Office accepted service, the names of the efendants for whom service was not accepted and their last-
known-addresses which was to be filed un er seal. Id. p. 2, ll. 19-27,

Pursuant to the Order (EFC No. 25), on February 22, 2018, the Attorney General’s Office filed
the Notice of Acceptance of Service identifying acceptance of service for Defendant Donnelly only and
not accepting service for Defendant Waldo. ECF No. 27. Defendant Waldo’s last-known-address was
filed under seal that same day. ECF No. 28. |

On March 19, 2018 the Court entered a minute Order notifying Plaintiff the Attorney General’s
Office did not accept service upon Defendant Waldo and directed the Clerk to issue the Summons and
provided guidance to Plaintiff on how to request service from the U.S. Marshal. ECF No. 31. That
summons was issued on March 19, 2018. ECF No. 32.

//f

 
CO ~r GH tA uae

SO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:16-cv-00652-MMD-CBC Document 109-1 Filed 10/01/19 Page 6 of 10
|

The Court’s February 15, 2018 Order also provided sixty days for the Attorney General’s Office
to file an Answer or other responsive pleading. ECF No. 25, p. 3, Il. 8-10. On April 16, 2018, the day
the Answer or other dispositive motions was due, the Attorney General’s Office filed the Motion for
Summary Judgment where both Donnelly and Waldo were identified as the Defendants for purposes of
this dispositive motion. ECF No. 34. Motion practice ensued and the Court entered an order denying
the Summary Judgment Motion on March 14, 2019. ECF No. 62. As the Court denied the dispositive
motion, the Attorney General’s Office filed the Answer for the only Defendant it had accepted service

for, Defendant Donnelly. ECF No. 64.

“Federal Rules of Civil Procedure do not expressly authorize or prohibit an attorney’s limited
scope appearance in a federal action.” Folta py. Winkle, No. CV-14-01562-PHX-PGR (ESW), 2016 WL
4087103, at *1 (D. Ariz. July 28, 2016). Here the Court ordered the Attorney General’s Office to make
the limited appearance for the limited purpose of mediation. However, that limited scope was extended
by virtue of the need to file a Rule 12(b)(6)/motion on the theory of failure to exhaust administrative
remedies as required by the Prison Litigatign Reform Act (“PLRA”).

PLRA provides that “[n]o action shall be brought with respect to prison conditions under [42

U.S.C. 1983] ... by a prisoner ... until such|administrative remedies as are available are exhausted.” 42

 

U.S.C. 1997e. Exhaustion is mandatory. Booth v. Churner, 532 U.S. 731, 741 (2001).

PLRA exhaustion requirement is not jurisdictional; rather, it creates an affirmative defense that
a defendant may raise in a non-enumerated Rule 12(b) motion. See id. at 216 (“[I]nmates are not
required to specially plead or demonstrate exhaustion in their complaints.”),; Wyatt v. Terhune, 315 F.3d
1108, 1117-19 (9th Cir.), cert. denied sub nom.; Alameida vy. Wyatt, 540 U.S. 810 (2003). The
defendant bears the burden of raising and proving the absence of exhaustion. Wyatt, 315 F.3d at 1119.
|

A district court may look beyond the pleadings in deciding a motion to dismiss for failure to exhaust

administrative remedies. Jd, at 1120 n. 14.

 

The underlying motion filed by Defendants in EFC No. 34 was a motion to dismiss for failure to
state a claim under Rule 12(b)(6) because administrative exhaustion is mandatory and if Plaintiff failed
to exhaust his administrative remedies, then the Court would have been required to dismiss the case,

without prejudice. As matters outside the pleadings were to be considered on the motion, it was

| 5

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:16-cv-00652-MMD-CBC Document 109-1 Filed 10/01/19 Page 7 of 10

required to be treated as a motion for summary judgment under Fed. R. Civ. P. 56. See Fed. R. Civ. P.
12(d).

 

NRS 41.0339 requires the Attorney General’s Office to provide representation to employees and
former employees of the State who are sued for actions taken as part of their official job duties. Certain
requirements must be met, including a request for representation after the employee or former employee
is served. Jd. In this case, Mr. Waldo has never been served, nonetheless, the Attorney General’s
Office had a legal obligation to include Mr. Waldo in the motion for summary judgment as it was the
first responsive pleading in this case and if granted, would have prevented the need for him to be served
and it was in compliance with the mandates of NRS 41.0339.

The filing the Motion for Summary Judgment did not extend representation to Mr. Waldo. Mr.
Waldo has not been served and he has not requested representation from the Attorney General’s Office
pursuant to NRS 41.0339. Plaintiff's opposition is without merit. Plaintiffs factually and legally
unsupported claim that Defendant Donnelly waived and forfeited his right to oppose the Default Motion

and to file the Motion to Dismiss for failurg to serve must be rejected and denied.

 

E. PLAINTIFF’S REQUEST TO EXTEND THE TIME TO SERVE MR. WALDO IS
IMPROPER.

Plaintiff's final request, which is improper to be made in an Opposition, is that he be allowed
the privilege of an extension of time to serve Mr. Waldo. ECF No. 101, p. 4, Il. 21-25.

Although pro se litigants are generally held to less stringent standards, “pro se litigants in the
ordinary civil case should not be treated more favorably than parties with attorneys of record.”
Jacobsen v. Filler, 790 F.2d 1362, 1364 (9th Cir. 1986). It is a plaintiffs responsibility to move the
case toward disposition on the merits, Jn re Exxon Valdez, 102 F.3d 429, 433 (9th Cir. 1996), and a pro
se litigant must follow the same rules of procedure that govern other litigants. King v. Atiyeh, 814 F.2d
565, 567 (9th Cir. 1986); Ghazali v. Moran, 46 F.3d 52, 54 (9th Cir. 1995) (noting that “pro se litigants
are bound by the rules of procedure”).

Fed. R. Civ. P. 4(m) requires a defendant be served within 90 days after a complaint is filed. A

court may dismiss an action without prejudice if the summons and complaint are not timely served on a

defendant. Efaw v. Williams, 473 F.3d 1038, 1041 (9th Cir. 2007). However, Fed. R. Civ. P.

6

 
os

a Nt

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:16-cv-00652-MMD-CBC Document 109-1 Filed 10/01/19 Page 8 of 10

4(m) requires the court to extend the time for service if a plaintiff shows good cause for the failure to
timely serve. Jd, As a general matter; a showing of good cause requires more than simple
inadvertence, mistake, or ignorance of the procedural rules. Martin v. Longbeach, 246 F.3d 674 (9th
Cir. 2000). The Court has “broad discretion” to extend the time for service under Rule 4(m). See Efaw,
473 F.3d at 1040-41, /

Plaintiff must support his request for additional time by showing what efforts he took to obtain
information on the location of the defendant to be served. McIntyre v. Naphcare, Inc., 2018 WL
5114128 *4 (Nev. 2018). This would include what efforts his family and friends, not incarcerated, may
have taken to locate the missing defendant, including, but not limited to, a general internet search for
the defendant to determine if there are other public records available to assist in locating the missing

defendant. |

Here, Plaintiff has made no showin of any efforts to locate Mr. Waldo. Plaintiff filed his
motion for default alleging he made service and no response was received. Now in his reply to the
opposition he claims he needs more time to serve Mr. Waldo, without a showing of good cause why he
should receive any additional time. 491 days have lapsed since Plaintiff was notified that Mr. Waldo
was not able to be served with the summons and complaint by the U.S. Marshal and his filing of his
motion for default (April 17, 2018 and August 21, 2019). In that time, Plaintiff fails to explain what
steps he has taken in an attempt to find and|serve Mr. Waldo.

Good cause does not exist to grant|Plaintiff an extension of time to serve Mr. Waldo. On that
basis, his request for an extension to serve should be denied. Fed. R. Civ. P. 4(m).

Il. CONCLUSION

For all of the reasons stated herein, Defendant Donnelly respectfully requests this Court grant

 

his motion to dismiss Ronald Waldo for Plaintiff's failure to serve pursuant to Fed. R. Civ. P. 4(m).
Moreover, Defendant Donnelly respectfully requests this Court deny Plaintiff's request for additional
Mf]

Tit

Tif

/fi

 
Oo co 4 DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:16-cv-00652-MMD-CBC Document 109-1 Filed 10/01/19 Page 9 of 10

time to serve Ronald Waldo. Finally, Defendant Donnelly respectfully requests this Court deny
Plaintiff's Motion for Default.

DATED this Ist day of October, 2019,

  

AARON D. FORD

pO

 

Deputy Attorney General

Attorneys for Defendant

 

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

Pop

|
Case 3:16-cv-00652-MMD-CBC Docutnent 109-1 Filed 10/01/19 Page 10 of 10

|
CERTIFI ATE OF SERVICE
I certify that I am an employee of the |Office of the Attorney General, State of Nevada, and that
on this Ist day of October, 2019, I caused to be deposited for mailing in the U.S. Mail a copy of the
foregoing, REPLY TO PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO
DISMISS RONALD WALDO (ECF NO. 101), to the following:

Renard T. Polk, #72439
Ely State Prison

P.O. Box 1989

Ely, NV 89301

8 ey | ‘
Noe AA “K 2 At iri
An employee of the
Office of the Attorney General

 

 

 
